      Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


PERRY STREET SOFTWARE, INC.,

     Plaintiff-Counterclaim Defendant,   Case No. 1:20-cv-04539(CM)

     v.                                  DEFENDANT JEDI TECHNOLOGIES,
                                         INC.’S REPLY IN SUPPORT OF ITS
JEDI TECHNOLOGIES, INC.                  MOTION TO STRIKE

     Defendant-Counterclaim Plaintiff.
          Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 2 of 15




                                              TABLE OF CONTENTS

                                                                                                                                Page

I.     INTRODUCTION .............................................................................................................. 1

II.    ARGUMENT ...................................................................................................................... 1

       A.       The Response “A Document ‘Speaks For Itself’” In An Answer Is Improper........ 2

       B.       Perry’s “General Denial” Does Not Cure the Deficiencies in Perry’s Responses ... 4

       C.       Perry’s “Speaks For Itself” Responses Will Result In Needless Discovery ............ 8

       D.       Perry’s “Alternative” Request For Leave To Amend Should Be Denied................ 9

III.   CONCLUSION ................................................................................................................. 10




                                                                 i
             Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 3 of 15




                                               TABLE OF AUTHORITIES

                                                                                                                                    Page

Federal Cases

Certain Underwriters at Lloyd’s, London Subscribing to Certificate No. IPSI
   12559 v. SSDD, LLC, 2013 WL 6801832 (E.D. Mo. Dec. 23, 2013) ....................................2, 3

Do It Best Corp. v. Heinen Hardware, LLC,
   2013 WL 3421924 (N.D. Ind. July 8, 2013) ..............................................................................6

F.D.I.C. v. Stovall,
   2014 WL 8251465 (N.D. Ga. Oct. 2, 2014) ......................................................................2, 6, 9

Graham Eng'g Corp. v. Adair,
   2018 WL 1907063 (M.D. Pa. Apr. 23, 2018) ....................................................................5, 8, 9

Hobbs v. Employers Mut. Cas. Co.,
   2018 WL 1221166 (D.S.D. Mar. 8, 2018) .................................................................................3

Live Nation Worldwide, Inc. v. GTA, Inc.,
   2007 WL 1489761 (S.D.N.Y. May 18, 2007) ...........................................................................4

McGrath v. Godshalk,
  2007 WL 2746865 (N.D. Ind. Sept. 18, 2007) ......................................................................5, 6

Mortensen v. Mortg. Elecs. Registration Sys., Inc.,
  2010 WL 3339492 (S.D. Ala. Aug. 23, 2010) ...........................................................................4

N. Indiana Metals v. Iowa Exp., Inc.,
    2008 WL 2756330 (N.D. Ind., July 10, 2008) .......................................................................2, 5

State Farm Mut. Auto. Ins. Co. v. Riley,
    199 F.R.D. 276 (N.D. Ill. 2001) .................................................................................................2

Valley Forge Ins. Co. v. Hartford Iron & Metal, Inc.,
   2015 WL 5730662 (N.D. Ind. Sept. 30, 2015) ..........................................................................5

Rules

Fed. R. Civ. P. 8 .........................................................................................................1, 2, 3, 5, 9, 10




                                                                    ii
          Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 4 of 15




I.      INTRODUCTION

        Perry’s responses are improper under Rule 8(b), which requires that a party admit or deny

the allegations asserted against it. Prior to filing its Motion to Strike, Jedi wrote a letter asking

Perry to amend its Answer to comply with Rule 8(b) and avoid burdening the Court with this

Motion. Dkt. No. 33-1 (Sept. 11, 2020 Letter Jedi to Perry). In its letter, Jedi specifically identified

the individual paragraphs at issue and explained why Perry’s responses were inadequate. Id. at 2.

Perry did not agree to amend. Dkt. No. 33-2 (Sept. 15, 2020 Letter Perry to Jedi). Perry now states

that “[a]ny legitimate complaints that Jedi had with Perry’s answer should have been handled

between the parties without bothering the Court.” Dkt. No. 39 (Perry Mem.) at 1. But that was

exactly the purpose of Jedi’s letter. Had Perry wished to resolve this issue without burdening the

Court, Perry should have responded with a good faith offer to amend its Answer, rather than

circuitously requesting that Jedi identify “a specific question or concern about any particular

statement in Perry’s Answer”—which Jedi had already thoroughly done in its September 11 letter.

Dkt. No. 33-2 (Sept. 15, 2020 Letter Perry to Jedi) at 1. As explained in Jedi’s opening

memorandum (Dkt. No. 32) and herein, the Court should strike Perry’s improper responses and

deem Jedi’s corresponding allegations admitted under Rule 8(b)(6).

II.     ARGUMENT

        The Court should strike Perry’s responses at paragraphs 31, 37, 39, 41, 43, 46, 49, 50, 55,

56, 76, 78, 79, 81, 83, 85, 86, 103, 104, 106, 107, 108, and 113 of Perry’s Answer. Dkt. No. 29

(Answer to Countercl.). The statement that a “document speaks for itself,” even in combination

with Perry’s ineffective general denial in the preamble of its Answer, is evasive and ambiguous

and will burden Jedi with unnecessary discovery. Additionally, the Court should not grant Perry’s

request for leave to amend because Perry already declined its chance to amend.




                                                   1
         Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 5 of 15




       A.      The Response “A Document ‘Speaks For Itself’” In An Answer Is Improper

       Perry describes its reliance on the “document speaks for itself” as a “a routine and common

practice that probably occurs thousands of times each day in United States litigation.” Dkt. No. 39

(Perry Mem.) at 2. Jedi doubts that is the case, considering district courts across the United States

have found these responses to be wholly improper. See, e.g., F.D.I.C. v. Stovall, 2014 WL

8251465, at *11 (N.D. Ga. Oct. 2, 2014) (“A pox upon these words. They have no place in a proper

response-whether it be made in response to discovery requests or an allegation in a complaint or

counterclaim.”); Certain Underwriters at Lloyd’s, London Subscribing to Certificate No. IPSI

12559 v. SSDD, LLC, 2013 WL 6801832, at *6 (E.D. Mo. Dec. 23, 2013) (“SSDD shall avoid the

use of colloquialisms and surplusage such as that a ‘document speaks for itself’ …, as Rule 8(b)

provides no basis for such responses.”); State Farm Mut. Auto. Ins. Co. v. Riley, 199 F.R.D. 276,

279 (N.D. Ill. 2001) (“This [c]ourt has been attempting to listen to such written materials for years

(in the forlorn hope that one will indeed give voice)—but until some such writing does break its

silence, this [c]ourt will continue to require pleaders to employ one of the three alternatives that

are permitted by Rule 8(b) ….”). “There are only three appropriate responses to a pleading: an

admission, a denial, or a statement that the party lacks knowledge or information sufficient to form

a belief about the truth of the allegation.” Stovall, 2014 WL 8251465, at *11 (citing Fed. R. Civ.

P. 8(b)(1)(B), (b)(5)). That a document “speaks for itself” is not an explicit admission or denial,

nor is it a statement that Perry lacks knowledge or information sufficient to form a belief about the

truth of allegations. See N. Indiana Metals v. Iowa Exp., Inc., 2008 WL 2756330, at *3 (N.D. Ind.

July 10, 2008) (finding that a “response that the document speaks for itself could either be

interpreted as an admission or denial…”). Instead, it creates ambiguity as to whether the




                                                 2
         Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 6 of 15




respondent agrees with an allegation regarding what a document says or how it is interpreted. Thus,

Perry’s responses averring a document “speaks for itself” are improper under Rule 8.

       Perry repeatedly chides Jedi’s authority as “non-binding,” but Perry could provide only

three non-binding decisions from district courts in the Eight Circuit to support its own position.

The overwhelming majority of courts, however, have found “document speaks for itself” responses

improper, as shown by the myriad of cases cited in Jedi’s opening brief. So, too, should the Court

find here. Perry also contends that “Jedi’s Motion is also silent on the fact that Hobbs considered

and rejected the approach urged by Jedi.” Dkt. No. 39 (Perry Mem.) at 9. But, Perry fails to

elucidate the basis for the Hobbs decision. The Hobbs court only considered approaches from

within the Eighth Circuit explicitly discussing only the decisions in Thornburg and Certain

Underwriters. Hobbs v. Employers Mut. Cas. Co., 2018 WL 1221166, at *3 (D.S.D. Mar. 8, 2018).

       Critically, Perry fails to distinguish the approach in Certain Underwriters, which stands

for the proposition that stating a document “speaks for itself” adds nothing to an answer and does

not conform to Rule 8(b)'s requirement that a responding party admit or deny allegations. Certain

Underwriters at Lloyd’s, 2013 WL 6801832, at *5. Per the Certain Underwriters court, a party

“must either admit, deny, or state in good faith that it lacks sufficient information and knowledge

to form a belief as to the truth of the allegation … [and] shall avoid the use of colloquialisms and

surplusage such as that a document ‘speaks for itself’….” Id. at *13. The Hobbs court distinguished

the Certain Underwriters approach based on the fact that the defendant in Certain Underwriters

“had access to the disputed documents ….” Hobbs, 2018 WL 1221166, at *3 (“Unlike Certain

Underwriters, Plaintiff presents no evidence that Defendant possesses the conversations or

correspondence at issue in those allegations.”). Here, all the documents at issue are available to




                                                 3
          Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 7 of 15




Perry and, in fact, a majority of the documents, screenshots, and websites at issue are Perry’s own.

The circumstances here are comparable to those in Certain Underwriters, not those in Hobbs.

        Finally, Perry relies on Live Nation Worldwide, Inc. v. GTA, Inc. because this Court stated

that the defendant “correctly admitted that the [document] ‘speaks for itself’ because it is

unambiguous concerning [the defendant’s] obligations.” 2007 WL 1489761, at *5 (S.D.N.Y. May

18, 2007). But, this Court did not address whether a document “speaks for itself” response is

proper, as that specific issue was not before the Court. The document at issue in that case was a

Guaranty which the defendant did not contest entering into with the plaintiff. Id. at *1.

Accordingly, the Court treated the responses that a document “speaks for itself” as admissions for

the purpose of summary judgment as to the defendant’s unambiguous obligations under the

Guaranty. Id. at *5. Applying the Live Nation Worldwide analysis here, the parties and Court

should treat any of Perry’s responses that a document “speaks for itself” as admitting the allegation,

which is part of the relief Jedi is seeking.

        B.      Perry’s “General Denial” Does Not Cure the Deficiencies in Perry’s
                Responses

        Perry also relies on an attempted general denial of the allegations in the preamble of its 20-

page Answer to remedy its repeated use of the insufficient response that a document “speaks for

itself.” In particular, Perry states that “if Jedi is not willing to accept that a document ‘speaks for

itself,’ it may instead rely on Perry’s statement that ‘[a]ll allegations of the Counterclaim not

expressly admitted or not specifically responded to by Perry are denied.’” Dkt. No. 39 (Perry

Mem.) at 1. Perry’s improper attempt at a general denial in the preamble of a 20-page, 134-

paragraph Answer rather within specific responses only amplifies the ambiguity.

        “General denials are almost always improper under the Federal Rules of Civil Procedure.”

Mortensen v. Mortg. Elecs. Registration Sys., Inc., 2010 WL 3339492, at *2 n.7 (S.D. Ala. Aug.



                                                  4
          Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 8 of 15




23, 2010). “[T]his form of pleading fell into disfavor with many courts and commentators because

of its essentially evasive and uninformative quality.” C. Wright & A. Miller, Fed. Prac. & Proc.

Civ. § 1265 (3d ed.). Rule 8(b)(3) permits a party to generally deny the allegations of a pleading

in only two scenarios: (1) when a party “intends in good faith to deny all the allegations of a

pleading” or (2) when a party intends to “generally deny all [the allegations] except those

specifically admitted.” Fed. R. Civ. P. 8(b)(3); see McGrath v. Godshalk, 2007 WL 2746865, at

*12 (N.D. Ind. Sept. 18, 2007). Perry appears to rely on the latter option. But it is not clear whether

Perry is “specifically admitting” or denying an allegation where Perry has responded that a

document “speaks for itself.” See N. Indiana Metals, 2008 WL 2756330, at *3 (“[A] response that

the document speaks for itself could either be interpreted as an admission or denial and does not

directly respond...”). Therefore, Rule 8(b)(3) is of no help to Perry. Moreover, Rule 8(b)(3) permits

a party to “generally deny all [allegations] except those specifically admitted.” Fed. R. Civ. P.

8(b)(3) (emphasis added). In the preamble of its Answer, Perry denies “[a]ll allegations of the

Counterclaim not expressly admitted or not specifically responded to by Perry….” Dkt. No. 29

(Answer to Countercl.) at 1 (emphasis added). This adds ambiguity because, again, it begs the

question of whether Perry considers its statement that a document “speaks for itself” a “specific

response,” and thus, whether its purported general denial applies.

       Courts agree that a general denial does not remedy an evasive document “speaks for itself”

response. “The bare assertion that a document speaks for itself … falls short of the requirements

of Rule 8(b)—even when followed by a general denial.” Graham Eng'g Corp. v. Adair, 2018 WL

1907063, at *2 (M.D. Pa. Apr. 23, 2018). Even a subsequent equivocal denial within the same

individual response does not remedy the insufficient response that a document “speaks for itself.”

Valley Forge Ins. Co. v. Hartford Iron & Metal, Inc., 2015 WL 5730662, at *3 (N.D. Ind. Sept.




                                                  5
          Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 9 of 15




30, 2015) (“… in stating that the document ‘speaks for itself’ and ‘[t]o the extent that further

response may be required, the paragraph is denied,’ Hartford Iron could be denying none, some,

or all of the paragraph. Valley Forge and the Court are left to wonder which it is.); McGrath, 2007

WL 2746865, at *12 (“Everest answered a series of allegations with just the statement, ‘The policy

speaks for itself.’ … Everest's suggestion that its use of a [subsequent] general denial cures this

deficiency is not accurate.”). This type of response “obscures what, if any, portion of the allegation

the denial covers. This is more than a pedantic qualm; including the statement that the document

speaks for itself can have significant consequences. Like general objections to discovery requests,

the prefatory non-response obscures the value of the denial or admission.” Stovall, 2014 WL

8251465, at *11. “[T]here is a real question about whether [d]efendants' denials were

impermissibly based on the belief … that the documents speak for themselves.” Do It Best Corp.

v. Heinen Hardware, LLC, 2013 WL 3421924, at *5 (N.D. Ind. July 8, 2013).

       Specific examples further demonstrate how Perry’s response that a document “speaks for

itself”—even in combination with its improper general denial—lead to ambiguity. For example,

in paragraph 81 of its Counterclaim, Jedi alleges that “Perry also stores search preferences and

states ‘your search criteria will be retained, when closing SCRUFF,’” the latter of which is a direct

quote from Perry’s materials. Dkt. No. 24 (Jedi’s Countercl.) at ¶81. In response, Perry states,

“Responding to Paragraph 81, Perry states that Scruff Support site speaks for itself.” Dkt. No. 29

(Answer to Countercl.) at ¶81. Perry’s response evades answering both the unquoted and quoted

allegations, ignoring that the unquoted allegation is not tied to any document. Worse, in paragraph

103, Jedi alleges that “Perry collects its members’ location information from the members’ mobile

devices.” Dkt. No. 24 (Jedi’s Countercl.) at ¶103. However, in responding, Perry states that

“Perry’s Privacy Policy speaks for itself,” despite the fact that Jedi’s paragraph 103 makes no




                                                  6
         Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 10 of 15




mention of Perry’s Privacy Policy. Dkt. No. 29 (Answer to Countercl.) at ¶103. Perry’s general

denial further states that “[a]ll allegations of the Counterclaim not expressly admitted or not

specifically responded to by Perry are denied.” Dkt. No. 29 (Answer to Countercl.) at 1 (emphasis

added). Not only is it unclear whether the statement that “[a document] speaks for itself” is an

admission, a denial, or a “specific” response, but it is also ambiguous as to which portions of these

allegations Perry is expressly admitting, generally denying, or specifically responding to. In other

words, Perry’s responses obscure what, if any, portions of the allegations its general denial covers.

Accordingly, because Perry’s responses are ambiguous and evasive, they are improper.

       Across its argument, Perry exaggerates that Jedi’s allegations constitute an “ambush”

simply where they allege facts that may have a bearing on infringement. See Dkt. No. 39 (Perry

Mem.) at 10-12. Notably, in this briefing, Perry claims that Jedi mischaracterizes certain

documents. See Dkt. No. 39 (Perry Mem.) at 7-10. For example, in one instance referencing Jedi’s

allegations in paragraphs 49, 50, 55, and 56, Perry states, “Jedi’s characterization of

communications between the parties are denied.” Dkt. No. 39 (Perry Mem.) at 10. Yet, in its

Answer, Perry merely stated that each document “speaks for itself.” Dkt. No. 29 (Answer to

Countercl.) at 6. Perry’s “ambush” assertions precisely illustrate and highlight that Perry’s

responses are evasive by design. Why is it that Perry is able to deny a characterization in its

Opposition, but not in its Answer? Jedi’s allegations consist of verifiable facts that should have

been admitted by Perry. To the extent Perry disagrees with what it contends are characterizations

by Jedi, it should have responded accordingly, instead of wasting the parties’ and the Court’s time

and resources with its deliberately ambiguous responses.

       Furthermore, what Perry has characterized as an “ambush” is really Jedi’s attempt at

narrowing basic issues of fact regarding how Perry’s applications operate. Contrary to Perry’s




                                                 7
         Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 11 of 15




argument, the pleadings are an appropriate place to do so. See C. Wright & A. Miller, Fed. Prac.

& Proc. Civ. § 1202 (3d ed.) (stating that one function of pleadings is “narrowing the issues that

must be litigated”). That an allegation may bear on infringement does not shield Perry from

answering in a direct and non-evasive manner. Perry has cited no authority to the contrary. Also,

Perry’s complaints regarding the lack of claim construction are illusory with respect to the

allegations to which it has responded that a document “speaks for itself.” For example, Perry

identifies paragraphs 78 and 79 of Jedi’s Counterclaim. Dkt. No. 39 (Perry Mem.) at 11-12. Each

paragraph concerns Perry’s own statements in its Privacy Policy. Dkt. No. 24 (Jedi’s CounterCl.)

at ¶¶78-79. Perry cannot seriously contend that it requires claim construction to confirm or deny

that it either made a directly-quoted statement or that Jedi accurately characterized it.

       Finally, Perry’s gratuitous arguments regarding subject matter eligibility fail to address

why Perry cannot properly admit or deny Jedi’s assertions regarding the ’918 patent and its

prosecution history. Jedi’s eligibility allegations are appropriate, and Perry should provide

responses that are proper under the Federal Rules and overwhelming majority of cases. Of course,

Jedi believes that the ’918 patent claims eligible subject matter—as the patent examiner found

after close scrutiny. If Perry believed in good faith that it could deny any of Jedi’s assertions that

relate to subject matter eligibility, it should have denied them.

       C.      Perry’s “Speaks For Itself” Responses Will Result In Needless Discovery

       Perry’s evasive document “speaks for itself” responses—in combination with its purported

general denial—are ambiguous and preclude Jedi from relying on Perry’s Answer throughout the

litigation, burdening Jedi with unnecessary discovery. “A defendant should respond to a complaint

in such a way that a plaintiff will not be burdened with ‘ferret[ing] out a straightforward answer.’”

Adair, 2018 WL 1907063, at *2 (quoting Sinclair Cattle Co., Inc. v. Ward, 2015 WL 6125260, at




                                                  8
         Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 12 of 15




*3 (M.D. Pa. Oct. 16, 2015)). A “document speaks for itself” response has this unwelcome effect:

        The practical implication of these pseudo-responses is that a party must request
        much broader discovery because the opposing party did not really admit anything.
        Not only does this needlessly increase the costs of litigation—something that this
        court strives to avoid—but the discovery process may devolve into a battle royale
        of broad requests against worthless responses. At this juncture, the “document
        speaks for itself” line may reappear as a faux-answer to a request for admission or
        interrogatory where it will be equally unwelcome. … [T]he exercise is a waste of
        the parties’ money and scarce judicial resources.

Stovall, 2014 WL 8251465, at *12; see also Adair, 2018 WL 1907063, at *1 (“A party is prejudiced

when the challenged pleading ‘confuses the issues’ or places an undue burden on the responding

party.”) (quoting Karpov v. Karpov, 307 F.R.D. 345, 348 (D. Del. 2015)). Perry’s responses do

not provide any meaningful information to Jedi. This will lead to unnecessary discovery to extract

admissions from Perry that should have been provided in Perry’s Answer. Perry appears to concede

this by suggesting that it need not admit or deny Jedi’s allegations concerning the parties’ pre-suit

dealings because “discovery concerning pre-suit communications, if relevant to notice,

willfulness, or some other issue in the case, are properly the subject of discovery, not pleadings.”

Dkt. 39 (Perry Mem.) at 10. Thus, Jedi will be prejudiced with unnecessarily broader discovery.

        D.      Perry’s “Alternative” Request For Leave To Amend Should Be Denied

        Jedi acknowledges that the Court has broad discretion under Rule 15(a) to grant or deny

Perry’s request for leave to amend. But Perry has already amended its pleadings once as a matter

of course under Rule 15(a)(1)(B). See Dkt. No. 22 (Perry’s Resp. Mot. Dismiss). Leave to amend,

yet again, is not warranted. Perry argues that it should be granted leave because Jedi’s pre-motion

correspondence indicated its willingness to consent to an amended pleading. Dkt. No. 39 (Perry

Mem.) at 15. But Perry omits that Jedi’s offer was premised on Perry amending by agreement in

response to Jedi’s letter (and solely amending the responses at issue). Dkt. No. 33-1 (Sept. 11,

2020 letter Jedi to Perry) at 2. Jedi clearly stated that it would move to strike if Perry refused to so



                                                   9
         Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 13 of 15




amend. Id. Perry did not agree to amend, instead disagreeing with Jedi’s assessment and employing

delay tactics like requesting that Jedi provide specific concerns about particular responses, when

that was exactly what Jedi already provided. Id.; Dkt. No. 33-2 (Sept. 15, 2020 letter Perry to Jedi)

at 2. Perry had its chance to amend and declined; it should not have its cake and eat it too.

       Perry also requests that “if the Court finds that Perry did not expressly admit or specifically

respond to a particular allegation, the Court should find that the Answer has denied it.” Dkt. No.

39 (Perry Mem.) at 16. Perry provides no legal support for this request, which basically asks the

Court to amend its Answer for it by judicial order. This relief is not justified. As set forth above

herein, Perry’s general denial in the preamble of its Answer cannot “right the ship” by serving as

a single catchall denial for a 20-page Answer to Jedi’s 134 paragraph counterclaim. Deeming

Perry’s documents “speak for itself” responses admitted would not be “draconian,” as Perry

complains. Perry lodged the non-responsive document “speaks for itself” at its own peril. The

Rules clearly provide that “[a]n allegation—other than one relating to the amount of damages—is

admitted if a responsive pleading is required and the allegation is not denied.” Fed. R. Civ. P.

8(b)(6). Lastly, Perry cites cases granting leave to amend pleadings to correct improper document

“speak for itself” responses, but Perry fails to point to any analysis granting leave after the party

was asked, but refused, to amend before motion practice. Leave to amend should be denied.

III.   CONCLUSION

       For these reasons, Jedi respectfully requests that the Court grant its motion, strike Perry’s

responses at paragraphs 31, 37, 39, 41, 43, 46, 49, 50, 55, 56, 76, 78, 79, 81, 83, 85, 86, 103, 104,

106, 107, 108, and 113 of its Answer, and deem the corresponding allegations admitted.




                                                 10
       Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 14 of 15




Dated: October 9, 2020             Respectfully submitted,




                                   Brian E. Haan (admitted pro hac vice)
                                   bhaan@leesheikh.com
                                   Ashley E. LaValley (admitted pro hac vice)
                                   alavalley@leesheikh.com
                                   Dragan Gjorgiev (admitted pro hac vice)
                                   dgjorgiev@leesheikh.com

                                   LEE SHEIKH MEGLEY & HAAN LLC
                                   111 West Jackson Boulevard, Suite 2230
                                   Chicago, IL 60604
                                   312-982-0070

                                   Attorneys for Defendant, Jedi Technologies, Inc.




                                     11
         Case 1:20-cv-04539-CM Document 45 Filed 10/09/20 Page 15 of 15




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 9, 2020 the foregoing:

                      DEFENDANT JEDI TECHNOLOGIES, INC.’S
                    REPLY IN SUPPORT OF ITS MOTION TO STRIKE
was filed with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing to the following counsel of record:

       Brett Charhon
       bchargon@ccrglaw.com
       Steven Callahan
       scallahan@ccrglaw.com
       Mitchell Reed Sibley
       msibley@ccrglaw.com
       CHARHON CALLAHAN ROBSON & GARZA, PLLC
       3333 Lee Parkway, Suite 460
       Dallas, Texas 75219

       Counsel for Plaintiff Perry Street Software, Inc.




                                              LEE SHEIKH MEGLEY & HAAN
                                              Counsel for Jedi Technologies, Inc.
